THEATTORNEY                 GENERAL
                           OF TEXAS
                          Aus~lrnr m.T-s
GHlALD
     C. MANN




   Honorable Beauford Jester, Chairman
   Railroad Commission of Texas
   Austin, Texas
   Dear Sir:                    Opinion No. O-5624
                                Re: Liability of Texas Public Service
                                     Company for gas utility tax.
            We have your letter of recent date requesting our
   opinion upon the question of whether the Texas Public Service
   Company is required to pay the gross receipts tax levied by
   Article 6060, Vernon's Annotated Civil Statutes.
            From the correspondence submitted, we understand the
   company refuses to pay this tax because of Section 10 of H.B.
   547, Acts of the 42nd Legislature, 1931, limiting the tax to
   persons owning, operating or managing pipe lines. In our
   opinion No. O-5239';with which you are familiar, we held this
   Act unconstitutional.
            We still adhere to the view expressed in that opinion.
   While we have not been furnished a description of~the activities
   of the Texas Public Service Company, we advise you that if it is
   a company having a franchise or permit to sell or deliver natural
   gas to the public for domestic or other use, and is actually
   engaged in such business, or is otherwise "a gas utility” as
   defined in Article 6050, Vernon's Annotated Civil Statutes, it Is
   required under the law to fi1.ethe reports and pay'the tax
   levied by Article 6060, Vernon's Annotated Civil Statutes.
                                       Very truly yours,
                                    ATTORNEY GENERAL OF TEXAS
   JDS:EP:wc                           By s/Jas. D. Smullen
                                            Jas. D. Srmllen
   APPROVED OCT 6, 1943                     Assistant
   s/Grover Sellers
   FIRST ASSISTANT
   ATTORNEY GENERAL
   Approved Opinion Committee By s/%fB Chairmar